 In the Matter ofTALLADEGA COTTONFACTORY,INC., EMPLOYERandTEXTILEWORKERS UNION OF AMERICA,CIO,PETITIONERCase Alo. 10-RC-668.-Decided September 25, 1950DECISION AND CERTIFICATION OF REPRESENTATIVESOn August 25, 1949, pursuant to a "Stipulation for Certificationupon Consent Election," an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theTenth Region, among the employees in the stipulated unit.Uponthe completion of the election a tally of ballots was furnished theparties.The tally reveals that of the approximately 159 eligiblevoters, 153 cast ballots, of which 77 were for the Petitioner, 71 wereagainst the Petitioner, 3 were void, and 2 were challenged.On September 1, 1949, the Employer filed objections to conduct af-fecting the results of the election.After an investigation, the Re-gionalDirector, on October 26, 1949, issued his, report on objec-tions, inwhich he recommended that the objections be overruled.OnNovember 7, 1949, the Employer filed exceptions to the RegionalDirector's report on objections.On January 20, 1950, upon consideration of the Regional Director'sreport and the exceptions thereto, the Board issued and served on theparties an order in which it (1) remanded the matter to the RegionalDirector for a hearing, (2) directed the hearing officer to prepare andserve upon the parties a report containing findings of fact and rec-ommendations to theBoard as tothe disposition of the exceptions,and (3) granted the parties 10 days after service of the hearingofficer's report to file exceptions thereto.Pursuant to notice, the hearing was held on March 28, 1950, beforeJames W. Mackie, hearing officer.All parties appeared and partici-pated.The Employer thereafter filed a brief with the hearingofficer.On May 25, 1950, the hearing officer issued his report, in which hefound that the election was conducted in a free atmosphere and thatthe Employer's exceptions werewithout merit, and recommended thatthey be overruled.Thereafter, the Employer filed exceptions to thehearing officer's report anda supporting brief.The Board has reviewed the rulings made by the hearing officerand finds that no prejudicialerror wascommitted.The rulings are91 NLRB No. 81.470 TALLADEGA COTTON FACTORY, INC.471.hereby affirmed.The Board has considered the hearing officer'sreport, the exceptions thereto, the supporting brief, and the entirerecord in this case.For the reasons outlined below we agree with thehearing officer's ultimate finding that the Employer's objections donot raise material and substantial issues affecting the election.1.At the outset of the hearing, the Employer moved to strike thatpart of the order of January 20, 1950, which directed the hearingofficer to make findings of facts and recommendations to the Board.The hearing officer referred this motion to the Board. In support ofthe motion, the Employer contends that the Act forbids the makingof findings of fact or recommendations by a hearing officer in a rep-resentation proceeding.The. Act, in Section 9 (c) (1), provides in part as follows :Whenever a petition shall have been filed, in accordance withsuch regulations asmay be prescribed by the Board .. .the Board shall investigate such petition and if it has reasonablecause to believe that a question of representation affecting com-merce exists shall provide for an appropriate hearing upon duenotice.Such hearing may be conducted by an officer or employeeof the regional office, who shall not make any recommendationswith respect thereto. If the Board finds upon the record of suchhearing that such a question of representation exists, it shalldirect an election by secret ballot. . . .We do not believe the above limitation on reports by hearing officersto be applicable to the hearing conducted in this case. The prohibitionappears quite clearly to be applicable only to the hearing normallyconductedbeforean election is ordered.That hearing was waivedby the parties to this case.The hearing on objections conducted hereis a special proceeding where questions of credibility are often ex-tremely important.We do not believe, and the legislative historyof the provision quoted above does not indicate, that Congress in-tended to deprive the Board of the assistance of the hearing officer insuch a situation.Nor do our rules and regulations require any otherresult.The parties received ample notice of the procedure adoptedby the Board in this case and none of them appear to have been preju-diced thereby.For the foregoing reasons, we deny the motion.2.With respect to the hearing officer's finding that the electionwas conducted in a free atmosphere, the Employer's exceptions al-leged principally that two of its supervisors, Pilkington and Shiflett,coerced employees into voting for the Petitioner, and that it did notknow of this coercion before the election.However, the evidenceshows, as the hearing officer found, that the Employer did know 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the election that Pilkington and Shiflett were sympathetictoward the Petitioner and active on its behalf.The Employer, ad-mittedly having heard of Pilkington and Shiflett's prounion activi-ties, contends that it investigated by questioning the two supervisors,and believed their denials.The record does not show that such aninvestigation was made. It shows, as the hearing officer found, thatthe Employer was informed of the conduct of Pilkington and Shiflettand took no action to disavow it.Moreover, the record shows thatthe Employer's position with respect to the Union was amply demon-strated to the employees by the letters it sent them expressing itsdesire that they vote against the Union.If the Employer had been genuinely concerned with the employees'opportunity to express a free choice at the pending election, it couldhave taken appropriate steps to dissipate the alleged coercive effectsof the conduct of its supervisors. Instead of trying to do so, however,the Employer chose to permit the election to be held and then, afterdiscovering that the employees desired representation by the Peti-tioner, sought to set it aside.We do not consider it necessary todecide whether the statements and actions of Pilkington and Shiflettwere so coercive as,' under other circumstances, to justify our settingthe election aside.We are satisfied that the Employer, by reasonof its knowledge and acquiescence, as set forth above, may not nowinvalidate the election because of the alleged misconduct of its ownrepresentatives.'As the tally shows that the Petitioner secured a majority of thevalid votes cast in the election, we shall certify }t as the bargainingrepresentative of the employees in the stipulated appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIEDthat Textile Workers Union of America, CIO,has been designated and selected by a majority of the production andmaintenance employees of Talladega Cotton Factory, Inc., Talladega,Alabama, excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the Act, as their representa-tive for the purposes of collective bargaining, and that pursuant toSection 9 (a) of the Act, the said Union is the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment..ISeeE. I. DuPont de Nemours and Company,81 NLRB 238;The Goodyear Tire & RubberCompany,85 NLRB 135;Greater New York Broadcasting Company,85 NLRB 414. Cf.Robbins Tire&Rubber Co.,Inc., 72NLRB 157, andParkchester Machine Corporation, 72NLRB 1419.It is the Employer's knowledgebeforethe election which distinguishes thepresent case from theRobbinsandParkchestercases.